DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please rejoin present claims 1-11, which were claims previously withdrawn from consideration during examination as drawn to a non-elected invention.

Allowable Subject Matter
Claims 1-11 have been examined in the instant action and have been found allowable.
The prior art of record does not teach or suggest the method of removing a filter cake/fracturing a wellbore recited in present independent claim 1 that comprises: feeding a mixture into a wellbore wherein the mixture consisting of: a chelating agent, a thermochemical containing ammonium persulfate, and a water/oil-based fluid; contacting the filter cake with the mixture; reacting the chelating agent and the thermochemical to produce heat and pressure; removing the filter cake from the wellbore; and creating micro-fractures in the wellbore using pressure produced from the reaction.
 The closest prior art is Okunola (US 2016/0264850) as discussed in the previous Non-Final Office Action dated Sept. 16, 2021.  However, Applicant’s arguments proffered during the interview held December 7, 2021 traversing the prior art rejection over Okunola have been found persuasive in that Okunola’s composition further requires a polymer in combination with the persulfate breaker system.  Therefore, Okunola does not teach or suggest breaking/removing the filter cake in a wellbore with a composition consisting of: a chelating agent; ammonium persulfate; and a water/oil-based fluid, in accordance with present claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1763

January 29, 2022